              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


PAIGE BARNARD,                               :      Civil No. 3:18-CV-01218
                                             :
      Plaintiff,                             :      (Judge Mariani)
                                             :
v.                                           :
                                             :      (Magistrate Judge Carlson)
LIBERTY MUTUAL                               :
INSURANCE CORP., et al.,                     :
                                             :
      Defendants.                            :

                   MEMORANDUM OPINION AND ORDER

I.    Statement of Facts and of the Case

      This case arises out of an automobile accident involving the plaintiff, Paige

Barnard, in December 2015. At the time of the accident, Barnard was insured by the

defendant, Liberty Mutual, under her parents’ auto insurance policy. Pursuant to that

policy, Barnard received first party medical benefits and income loss benefits after

the accident. Subsequently, in December 2016, Liberty Mutual sent Barnard a letter

notifying her that her benefits were being terminated as of February 11, 2016. This

decision was made after Liberty Mutual sent Barnard’s case to a peer review

organization (“PRO”), which determined that Barnard’s treatment was no longer

appropriate, necessary, or reasonable.
      After her request for reconsideration of the PRO’s decision was denied,

Barnard filed this suit in state court, and Liberty Mutual subsequently removed the

case to federal court. After the parties engaged in initial discovery, disputes arose

with respect to the plaintiff’s request for production of documents, answers to

interrogatories, and the sufficiency of Liberty Mutual’s privilege log as it pertained

to a number of redactions in the documents produced by the defendant. The court

held a telephone conference to discuss these issues, and the parties were directed to

brief their respective positions. Liberty Mutual was also directed to produce its

documents alleged to contain privileged information to the court for in camera

inspection.

      For her part, Barnard contends that she is entitled to all the documents she

requested and to answers to her interrogatories. With respect to the claim file,

Barnard argues that any responsive documents existing prior to March 14, 2017,

were not prepared in anticipation of litigation, and thus there would be no privilege

and no basis for redacting the information. She also contends that she is entitled to

the entirety of the claim file, including the information related to her underinsured

motorist (“UIM”) claim, which was settled prior to the instant lawsuit.

      Liberty Mutual objects to several of Barnard’s requests for production of

documents, as well as to several of Barnard’s interrogatories, claiming the

information is either privileged or not relevant to the instant matter. Additionally,

                                          2
with respect to the redacted documents, Liberty Mutual asserts that the redacted

information in the claim file is covered by the attorney-client and/or work product

privileges, and that any documents created after February 6, 2017, were prepared in

anticipation of litigation. Liberty Mutual also claims that any other information

redacted is outside the scope of Federal Rule of Civil Procedure 26.

II.   Discussion

      Issues relating to the proper scope and nature of discovery rest in the sound

discretion of the Court. Wisniewski v. Johns-Manville Corp., 812 F.2d 81, 90 (3d

Cir. 1987). A court’s decisions regarding the conduct of discovery, therefore, will

be disturbed only upon a showing of an abuse of discretion. Marroquin-Manriquez

v. I.N.S., 699 F.2d 129, 134 (3d Cir. 1983). This far-reaching discretion extends to

rulings by United States Magistrate Judges on discovery matters. In this regard:

      District courts provide magistrate judges with particularly broad
      discretion in resolving discovery disputes. See Farmers & Merchs.
      Nat’l Bank v. San Clemente Fin. Group Sec., Inc., 174 F.R.D. 572, 585
      (D.N.J. 1997). When a magistrate judge’s decision involves a
      discretionary [discovery] matter ..., “courts in this district have
      determined that the clearly erroneous standard implicitly becomes an
      abuse of discretion standard.” Saldi v. Paul Revere Life Ins. Co., 224
      F.R.D. 169, 174 (E.D. Pa. 2004) (citing Scott Paper Co. v. United
      States, 943 F.Supp. 501, 502 (E.D. Pa. 1996)). Under that standard, a
      magistrate judge’s discovery ruling “is entitled to great deference and
      is reversible only for abuse of discretion.” Kresefky v. Panasonic
      Commc'ns and Sys. Co., 169 F.R.D. 54, 64 (D.N.J. 1996); see also
      Hasbrouck v. BankAmerica Hous. Servs., 190 F.R.D. 42, 44-45
      (N.D.N.Y. 1999) (holding that discovery rulings are reviewed under
      abuse of discretion standard rather than de novo standard); EEOC v.
      Mr. Gold, Inc., 223 F.R.D. 100, 102 (E.D.N.Y. 2004) (holding that a
                                         3
      magistrate judge’s resolution of discovery disputes deserves substantial
      deference and should be reversed only if there is an abuse of discretion).

Halsey v. Pfeiffer, No. 09-1138, 2010 WL 3735702, *1 (D.N.J. Sept. 17, 2010).

      Liberty Mutual objects to many of the plaintiff’s discovery requests, arguing

that the information requested is protected by the attorney-client and/or work

product privileges, contains confidential trade secrets and proprietary information,

is overly broad or burdensome, and is not relevant. Additionally, because these

disputes arose while a motion to dismiss was pending in this case, Liberty Mutual

argues that some of the information requested—pertaining to the plaintiff’s bad faith

claim—was premature pending the outcome of that motion.

      At the outset, we note that the plaintiff’s statutory bad faith claim was

dismissed without prejudice on December 12, 2018. (Doc. 49). However, the

plaintiff filed an Amended Complaint on December 28, 2018, which includes an

amended statutory bad faith claim. (Doc. 51). Thus, any argument regarding the

premature nature of bad faith discovery is now moot. We will address the

defendant’s remaining arguments in turn.

      A. Plaintiff’s Request for Production of Documents

      The plaintiff requested that Liberty Mutual produce the following: (1) a copy

of the peer review section of Liberty Mutual’s policy manual, including updates,

notices,   bulletins, and   communications regarding         such   policy;   (2)   all

communications of any nature regarding the matters in the plaintiff’s complaint and
                                          4
those raised in initial disclosures; (3) the entirety of Liberty Mutual’s claim files

related to Barnard, including logs and notes; (4) copies of the policies and procedures

from 2015-2017 that govern the way Liberty Mutual’s employees handle inquiries;

and (5) all employment files of Aimee Johnson.1 Barnard concedes that the

employment file of Aimee Johnson is not discoverable at this stage, but argues that

the other requests must be produced in order for her to make a determination whether

to seek Ms. Johnson’s employment file in the future. (Doc. 50, at 13).

      For its part, Liberty Mutual objects to the plaintiff’s requests on the bases of

the attorney-client privilege or work product, relevance, and maintains that the

requests are overbroad, unduly burdensome, and vague. With respect to the

plaintiff’s request for the claim file, the defendant submitted redacted and unredacted

versions of the file, along with its privilege log, to the court for in camera review so

that we can determine whether the information is being withheld appropriately.

Additionally, Liberty Mutual supplemented its answer to the request for

communications with six pages of communications. (Doc. 47, Def. Ex. 4, Bates

3223-3228).

      First, with respect to any peer review portion of Liberty Mutual’s policy

manual and the employee policy or procedures for handling inquiries, it is our view


1
 The plaintiff originally requested a copy of the Shareholders’ Rights policy but
has since rescinded that request after her motion for remand was denied. (Doc. 50,
at 12).
                                           5
that this information must be produced. The plaintiff alleges that Liberty Mutual

specifically selected a biased PRO to review her claim so that it could cut off her

benefits. Thus, how Liberty Mutual handles its peer review process is directly

relevant to the plaintiff’s bad faith claim and her claim under § 1797 of the Motor

Vehicle Financial Responsibility Law (“MVFRL”) for abuse of the review process.

Similarly, the policy or procedures that govern the way Liberty Mutual’s employees

handle inquiries about insurance policies is also relevant to the bad faith claim. See

Consugar v. Nationwide Ins. Co. of America, 2011 WL 2360208, at *6 (M.D. Pa.

June 9, 2011) (Munley, J.) (finding that Nationwide’s policy manuals “would allow

plaintiff to compare defendant’s standards for evaluating claims with the conduct of

defendant’s agents in this matter. A failure to follow established policy could make

it more likely that defendant acted in bad faith in denying plaintiff’s [] claim”); see

also Robertson v. Allstate Ins. Co., 1999 WL 179754, at *6 (E.D. Pa. March 10,

1999) (holding that information regarding a departure from established procedures

“is probative evidence for plaintiff to demonstrate bad faith”) (internal quotations

and citations omitted). Therefore, we will overrule the defendant’s objections and

order the defendant to produce both the peer review section of Liberty Mutual’s

manual, if one exists, and the policies and procedures governing the way Liberty

Mutual’s employees handle inquiries. To the extent that these policies or manuals

contain confidential trade secrets or proprietary information, the plaintiff is directed

                                           6
to keep these materials confidential. See Adams v. Allstate Ins. Co., 189 F.R.D. 331,

333 (E.D. Pa. 1999) (permitting the discovery of claims manuals and company

policy and ordering the plaintiff to keep such materials confidential).

      Regarding the plaintiff’s request for “all communications of any nature

whatsoever” regarding matters in her complaint and raised in initial disclosures, we

agree with the defendant that this request is too vague and overbroad. The plaintiff’s

request for communications regarding “any matters raised by Plaintiff’s and

Defendants’ Initial Disclosures” is particularly vague, as the plaintiff does not reveal

what matters were raised by the disclosures. Thus, the defendant has no way of

knowing what communications to produce. See Lofton v. Wetzel, 2015 WL

5761918, at *2 (M.D. Pa. Sept. 29, 2015) (Conner, C.J.) (finding that document

requests for “all incident reports” from the prison and “any and all records” of

inspection was overbroad and vague). In its current form, the plaintiff’s request is

overly broad and vague as to the communications she seeks, and thus the defendant

will not be required to produce documents related to that request.

      Finally, the plaintiff’s request for the entirety of the claim file is intertwined

with the in camera review undertaken by the court to determine whether the

documents contain privileged information. Among these documents are claim notes,

financial information, and claim status reports. Liberty Mutual has redacted a

significant amount of information from this file based on the attorney-client

                                           7
privilege and as work product, reserve information, and the contention that the

information is outside the scope of Rule 26. Additionally, Liberty Mutual contends

that any information regarding Barnard’s UIM claim that is redacted is not relevant

to her claim for first party medical benefits.

      With respect to the privileges asserted by Liberty Mutual,2 the work-product

doctrine is governed by a uniform federal standard that is set forth in Rule 26(b)(3)

of the Federal Rules of Civil Procedure. United Coal v. Powell Constr. Co., 839 F.2d

958, 966 (3d Cir. 1988). The doctrine “shelters the mental processes of the attorney,

providing a privileged area within which he can analyze and prepare his client’s

case.” In re Cendant Corp. Sec. Litig., 343 F.3d 658, 661-62 (3d Cir. 2003). As the

Third Circuit has explained:

             The purpose of the work-product doctrine differs from that
             of the attorney-client privilege . . . . [T]he attorney-client
             privilege promotes the attorney-client relationship, and,
             indirectly the functioning of our legal system, by
             protecting the confidentiality of communications between

2
 Liberty Mutual continuously asserts the attorney-client privilege, which is
codified at 42 Pa. Cons. Stat. Ann. § 5928 and protects communications between
an attorney and his or her client. While the defendant asserts this privilege, Liberty
Mutual has not identified that any of the documents from which it has redacted
information contained information or communications to its attorney. The
information that has been redacted is information that has been prepared by its
employees or claims adjusters, whose work may be subject to protection as work
product but would not appear to qualify as attorney-client privileged. Liberty
Mutual has not so much as identified the name of an attorney from which we could
deduce that any redacted information was protected under this privilege. Thus, we
do not find it necessary to discuss the attorney-client privilege here, where no
documents fall under its purview.
                                           8
             clients and their attorneys. In contrast, the work-product
             doctrine promotes the adversary system directly by
             protecting the confidentiality of papers prepared by or on
             behalf of attorneys in anticipation of litigation. Protecting
             attorneys’ work product promotes the adversary system by
             enabling attorneys to prepare cases without fear that their
             work product will be used again their clients.

Westinghouse Elec. Corp. v. Republic of the Philippines, 951 F.2d 1414, 1427-28

(3d Cir. 1991). Furthermore,

             The doctrine is an intensely practical one, grounded in the
             realities of litigation in our adversary system. One of those
             realities is that attorneys often must rely on the assistance
             of investigators and other agents in the compilation of
             materials in preparation for trial. It is therefore necessary
             that the doctrine protect material prepared by agents for
             the attorney as well as those prepared by the attorney
             himself.

United States v. Nobles, 422 U.S. 225, 238-39 (1975) (footnote omitted).

      With these animating principles, Rule 26(b)(3) shields from discovery

“documents and tangible things that are prepared in anticipation of litigation or for

trial by or for another party or its representative (including the other party’s attorney,

consultant, surety, indemnitor, insurer, or agent.” Fed. R. Civ. P. 26(b)(3)(A).

Further, as it pertains to an insurer’s claim files, courts in this circuit have held that

“[a]n insurance company cannot reasonably argue that the entirety of its claims files

are accumulated in anticipation of litigation when it has a duty to investigate,

evaluate, and make a decision with respect to claims made on it by is insureds.”

Lyvan D.D.S. v. Harleysville Ins. Co., et al., 1994 WL 533907 (E.D. Pa. Sept. 29,
                                            9
1994); see also Shaffer v. State Farm Mut. Auto. Ins. Co., 2014 WL 931101, at *2

(M.D. Pa. March 10, 2014).

             (1)    Anticipation of Litigation

      Barnard contends that Liberty Mutual could not have reasonably anticipated

litigation any earlier than March 14, 2017, when the plaintiff was denied an

extension of time to submit documents for her peer review reconsideration. (Doc.

55, at 3). On the other hand, Liberty Mutual contends that it reasonably anticipated

litigation on February 6, 2017, when it received a letter from plaintiff’s counsel that

voiced the plaintiff’s disagreement with the PRO outcome, the failure to pay wages

and benefits, and ultimately requested reconsideration. (Doc. 54, at 3). After

considering the parties’ respective positions, in our view it was reasonable for

Liberty Mutual to anticipate litigation on February 6, 2017.

      The letter stated that the plaintiff was dissatisfied with the outcome of the peer

review, and that she believed she should still be receiving payments for her medical

bills and wages pending her reconsideration of the peer review decision. (Doc. 55,

at 6). Further, as the plaintiff points out in her brief, Barnard “was free to commence

litigation without cooperating with her Insurer’s request to submit her argument for

reconsideration,” as exhaustion of the peer review procedures is not a prerequisite

to filing a lawsuit. (Id., at 2). Additionally, as we have stated, “[i]t is not necessary

that litigation has been commenced or even threatened before a document can be

                                           10
found to have been prepared in anticipation of litigation.” Craig v. Rite Aid Corp.,

2012 WL 426275, at *6 (M.D. Pa. Feb. 9, 2012). Thus, Liberty Mutual could have

reasonably anticipated that Barnard would file suit once they received notice of her

dissatisfaction with the outcome of the peer review process on February 6, 2017.

              (2)   Claim Status Reports

      First, with respect to the claim status reports (Bates 00140-00178), in our view

these documents have been inappropriately redacted. Liberty Mutual’s privilege log

indicates that items in this log are redacted on the bases of mental impressions,

conclusions, reserves, opinions respecting value or merit of claim or defense, or legal

theories, strategy or tactics; post-litigation analyses; and/or the information is

outside the scope of Rule 26. However, following a review of the claim logs, we

conclude that the documents are simply logs that indicate when certain employees

“viewed” the plaintiff’s claim file. Any entry that includes a description does not

contain any mental impressions, conclusions, opinions, or strategies of the viewer

regarding the plaintiff’s claim, but rather updates the status of the file with factual

sentences, such as “Check status changed from Requested to Issued,” or “Uploaded

Manual Inbound E-Mail document.” See Natale v. Wal-Mart Stores, Inc., 2016 WL

3467715, at *2 (M.D. Pa. June 24, 2016) (Saporito, M.J.) (directing that redactions

containing only “a factual recitation” entered by the claims adjuster who made the

entry be produced unredacted). Additionally, and curiously, some of these

                                          11
descriptions are mentioned more than once, but are redacted on some pages of the

log and not on others. Thus, because we find that the redactions are not protected as

mental impressions, conclusions, opinions or trial strategies, we will direct the

defendant to produce these documents, Bates 00140-00178, unredacted.

             (3)    Financial Documents

      With respect to the financial documents that have been submitted to the court

(Bates 00098-00139), we find that these documents have been appropriately

redacted. Liberty Mutual redacts the information in these documents on the bases of

mental impressions, conclusions, reserves, and opinions respecting the value or

merit of claim or defense.

      An insurance reserve is money set aside “to satisfy obligations that may arise

under a claim,” Peco Energy Co. v. Insurance. Co. of N. America, 852 A.2d 1230,

1232 n. 3 (Pa. Super. Ct. 2004), and Pennsylvania requires insurance companies to

set reserves aside when they are placed on notice of possible losses arising under

their policies. See Keefer v. Erie Ins. Exchange, 2014 WL 201123, at *3 (M.D. Pa.

March 7, 2014) (Rambo, J.) (quoting Fidelity & Deposit Co. of Md. V. McCulloch,

168 F.R.D. 516, 525 (E.D. Pa. 1996)). Courts in this circuit are split on the question

of whether reserves are discoverable in bad faith cases. Consugar v. Nationwide Ins.

Co., 2011 WL 2360208, at *5 (M.D. Pa. June 9, 2011) (Munley, J.) (collecting cases

and discussing the split in authority).

                                          12
      The prevailing view indicates that reserves may be discoverable in a bad faith

action when the claim relates to the insurer’s failure to settle or where there is a

discrepancy regarding the value of the claim. See e.g., Borgia v. State Farm Mut.

Auto. Ins. Co., 2014 WL 4375643, at *4 n.5 (E.D. Pa. Sept. 3, 2014) (finding the

reserves were relevant to the plaintiff’s UIM claim because “the establishment of

reserves would serve little, if any, purpose unless the reserves ‘have some

relationship to the insurer’s estimation of the insured’s potential liability’”) (citations

omitted); Consugar, 2011 WL 2360208, at *5 (“the amount set aside for reserves ‘is

certainly germane to any analysis [defendant] made of’ the claim’s value, and of

whether defendant acted in bad faith in processing the claim”) (citations omitted);

Oak Lane Printing & Letter Serv., Inc. v. Atlantic Mut. Ins. Co., 2007 WL 1725201,

at * (E.D. Pa. June 13, 2007) (stating that reserves “must be relevant to a specific

issue presented in a bad faith action,” such as when “the insurer fails to settle or

where there is a disputed issue regarding the value of the claim”).

      However, when the bad faith claim is based on a denial of coverage and “does

not involve the value of the claim or [the plaintiff’s] estimation of liability . . . the

reserve information requested is neither relevant nor reasonably calculated to lead to

the discovery of admissible evidence.” Executive Risk Indem., Inc. v. Cigna Corp.,

2006 WL 2439733, at *5 & n.7 (C.C.P. Phila. Cnty. 2006) (citing McCulloch, 168

F.R.D. 516 (E.D. Pa. 1996) and Safeguard Lighting Systems, Inc. v. N. American

                                            13
Specialty Ins. Co., 2004 WL 3037947 (E.D. Pa. Dec. 30, 2004)); see also Mine

Safety Appliances Co. v. N. River Ins. Co., 2012 WL 12930306, at *3 (W.D. Pa.

March 14, 2012) (discussing Executive Risk and holding that reserves were not

discoverable in a case where coverage under the policy was at issue).

      The issue in this case is Liberty Mutual’s denial of first party benefit coverage

under the insurance policy, which Barnard contends was done in bad faith. However,

Barnard’s claim focuses on the denial of coverage based on a biased and unfair

review process rather than the value of her claim. Thus, we agree that, in such a case,

discovery of the insurer’s reserve information would not be relevant to the bad faith

claim. Accordingly, Liberty Mutual will not be required to produce unredacted

versions of the financial documents, Bates 00098-00139.

             (4)    Claim Notes

      Finally, Liberty Mutual has produced 26 pages of claim notes, Bates 00045-

00070, with a substantial amount of the information redacted. Liberty Mutual

contends that the redacted information falls under the work-product doctrine because

it was prepared in anticipation of litigation. Additionally, some of the redacted

information related to Barnard’s UIM claim, which Liberty Mutual contends is not

relevant to the current breach of contract claim involving first party medical benefits.

      On this score, after a review of the unredacted claim notes, we agree with the

defendant that the entries containing the mental impressions and conclusions of the

                                          14
claim employees created after February 6, 2017, have been appropriately redacted

as work product, as they were prepared in anticipation of litigation. However, with

respect to the entries related to the UIM claim created before February 6, 2017, we

find that these documents have been inappropriately redacted. Contrary to the

defendant’s position, these entries may be relevant to the plaintiff’s claim for first

party benefits, as there seems to be overlap between the UIM entries and the first

party benefit entries. See Robertson v. Allstate Ins. Co., 1999 WL 179754, at *6

(E.D. Pa. March 10, 1999) (permitting the discovery of the first party benefits file in

a case for UIM benefits where information in one file “may indicate a difference in

opinion or analysis between the first party claims adjuster and agents or employees

involved in processing plaintiff’s UIM claim”).

      In this case, as in Robertson, we find that the UIM files may contain

information relevant to the plaintiff’s first party benefits claim. Therefore, the

defendants must produce the claim notes and UIM file unredacted, up to February

6, 2017, the date that they anticipated litigation.

      B. Plaintiff’s Interrogatories

      Liberty Mutual also objects to Barnard’s interrogatories one through seven.

The plaintiff’s interrogatories can be summarily stated as follows: (1) the nature and

amount of any employee incentive to close out insureds’ claims; (2) the number of

times Liberty Mutual used the PRO that analyzed the plaintiff’s case, and the

                                           15
outcome of those reviews; (3) the number of times Liberty Mutual used the same

doctor in the peer review process that it used for the plaintiff’s review and the

outcome of those reviews; (4) the number of times Liberty Mutual used the PRO

that performed reconsideration of the plaintiff’s case for other reconsiderations, and

the outcome of those reconsiderations; (5) the number of times Liberty Mutual used

the same doctor in the peer review reconsideration process that it used for the

plaintiff’s reconsideration and the outcomes of those reconsiderations; (6) the title

and duties of Dorothy Walczak from 2015-2017 and the nature of her involvement

in the plaintiff’s case; and (7) any involvement that The First Liberty Insurance

Corporation had in the matters complained of in the plaintiff’s complaint, identifying

the name of the employee and the nature of his or her involvement.

      The defendant’s response to interrogatory seven identified the First Liberty

Corporation as the issuer of the plaintiff’s insurance policy and Aimee Johnson as

the Claims Adjuster that handled Barnard’s claim. The plaintiff has not requested

any additional discovery regarding this interrogatory, other than to note that she may

be requesting Ms. Johnson’s employment file in the future. With respect to

interrogatory six, the defendant provided a response, subject to its objections, that

identified Dorothy Walczak as a contract employee who performed support tasks

and clerical transmission of emails, and who transmitted claims files once suit was

filed to the Legal Office of Liberty Mutual. While the plaintiff contends that the

                                         16
information regarding Ms. Walczak is incomplete, Barnard does not request any

specific additional information about Walczak’s job duties. Additionally, we note

that the plaintiff would be able to obtain the information she desires through other

means of discovery, such as a deposition. See Westport Ins. Corp. v. Hippo Fleming

& Pertile Law Offices, 319 F.R.D. 214, 219 (W.D. Pa. 2017) (denying the plaintiff’s

request for personnel files where the information the plaintiff sought “could likely

be obtained through the depositions of those employees”).

       Liberty Mutual objects to interrogatory one on the basis that it is not relevant,

is overly broad and vague, and contains confidential trade secrets. However, we find

that interrogatory one must be answered by the defendant. The plaintiff seeks

information related to any policy that implemented an incentive plan for employees

of Liberty Mutual to close out claims. An employee incentive plan to close out

insureds’ claims is may have relevance to the plaintiff’s bad faith claim, which she

has now set forth in her second amended complaint, as it could reveal facts relevant

to the motivations of the employees who handled Barnard’s claim. See Saldi v. Paul

Revere Life Ins. Co., 224 F.R.D. 169, 185 (E.D. Pa. 2004) (holding that information

regarding awards and financial bonus programs for employees were “relevant to

show Defendants’ state of mind as well as their relationship with the employees who

handled Plaintiff’s claims”). Thus, the defendant will be required to answer

interrogatory one.

                                          17
      As for interrogatories two through five, Liberty Mutual contends that the

information regarding other peer reviews is not relevant, contains confidential trade

secrets, and is protected from disclosure by the Health Insurance Portability and

Accountability Act of 1996 (“HIPAA”) and/or other statutory mandates. We agree

that this information is not relevant to the plaintiff’s claim.

      In Kaufman v. Nationwide Mutual Insurance Co., 1997 WL 703175 (E.D. Pa.

Nov. 12, 1997), the district court prohibited the plaintiff from discovering

information regarding the number of cases assigned to the defendant’s claims

adjustors who had handled the plaintiff’s claim. The plaintiff had alleged that her

claim was improperly handled because the adjustors had too many claims and were

overworked. The court held that the statistics sought by the plaintiff were not

relevant to the plaintiff’s assertion that her claim was handled improperly, stating,

“[s]imply because a particular adjustor has a heavy caseload does not necessarily

indicate that his or her decision to deny a claim is without basis.” Id. at *2. The court

also recognized the burden such discovery would impose on the defendant as

compared to the marginal value this information would have at trial. Id.

      We find the Kaufman court’s analysis instructive. In the instant case, while

the plaintiff is asserting that the PRO and the doctor who reviewed her claim were

biased, the number of times that this PRO and/or doctor decided in favor of the

insurer, whether on initial review or on reconsideration, will not necessarily speak

                                           18
to any such bias. For example, the PRO could have decided in favor of the insurer

98 times out of 100, but those 98 claims may very well have been legitimately

decided on their merits, which could not be known without an extensive post hoc

evaluation of the merits of each claim. This is not something that we are prepared to

allow the plaintiff to do, as courts in this circuit have held that “discovery of other

insureds’ claims in bad faith cases is generally improper, as such information is

irrelevant.” Zettle v. American National Property and Casualty Co., 2012 WL

2359962, at *1 (W.D. Pa. June 20, 2012); see also North River Ins. Co. v. Phila.

Reinsurance Corp., 1992 WL 724967, at *2 (D.N.J. April 6, 1992) (denying a motion

to compel discovery of other insureds’ claims information because the information

was “not relevant because it will not lead to admissible evidence”). Thus, the

defendant will not be compelled to answer interrogatories two, three, four, or five.

III.   Order

       Accordingly, for the reasons set forth above, IT IS HEREBY ORDERED

THAT:

       1. In response to the plaintiff’s request for production of documents, the

          defendants shall produce:

             a. The relevant portions of any Liberty Mutual policy or manual that

                describes or outlines the Peer Review process (Request no. 1);




                                          19
      b. The relevant portions of any Liberty Mutual policy or manual that

         governs the way in which Liberty Mutual employees handle

         inquiries from insured persons (Request no. 4);

      c. Unredacted copies of the claim status reports, Bates 00140-00178,

         and unredacted copies of the claim notes, Bates 00045-00070, with

         the exception of entries created after February 6, 2017 that were

         prepared in anticipation of litigation. (Request no. 3).

2. The defendant shall not be required to produce documents in response to

   plaintiff’s requests for “all communications” relating to her claim (Request

   no. 2), and for the employee file of Aimee Johnson. (Request no. 6).

3. In response to the plaintiff’s request for interrogatories, the defendants

   must provide an answer to interrogatory one, regarding any policy of

   employee incentives to close claims.

4. The defendant is not required to answer interrogatories two through five,

   which relate to the outcomes of peer reviews of other insured persons.

5. The defendants shall produce the aforementioned documents and answer

   to interrogatory one on or before February 28, 2019.




                                  20
So ordered this 6th day of February 2019.

                                      S/ Martin C. Carlson
                                      Martin C. Carlson
                                      United States Magistrate Judge




                                 21
